Cole, J.
We think the demurrer to the complaint was improperly sustained. The complaint is quite lengthy, and it is unnecessary to recapitulate its various allegations ; but it is sufficient to say that, in our opinion, it states a good cause of action. True, the plaintiff claims, through a title from John Matson, the original patentee and grantor of the defendant. It claims, likewise, a perfect title in fee through a good and valid conveyance from Matson to Ely, followed by actual and continued possession of the premises for some time before the deed from Matson to defendant. Now it is said in support of the demurrer, that there is nothing alleged in the complaint which shows that the plaintiff is entitled to *675the relief asked. But it seems to us very evident that the plaintiff cannot have the full enjoyment of the property mentioned in the complaint, while the deeds under which the defendant claims remain uncanceled upon the record. As is well observed by the counsel for the plaintiff in his brief, no prudent man would purchase from the plaintiff at the same price — if he would at all — as if those deeds had not been executed, or were declared void; and therefore, for all practical purposes, they constitute a most serious cloud upon the title. The provision of our statute is very broad, which gives a party having possession and the legal title to land the right to institute an action against any other person setting up a claim thereto (R. S. chap. 141, § 29); and that the plaintiff is entitled to the relief it asks under this provision, there can be no reason to doubt. The complaint clearly shows that the defendant is a fraudulent grantee, obtaining his title first from Matson through gross fraud and imposition upon , him, and with the design to cheat the plaintiff, the grantee of Marshall. And, indeed, in the case of Ely v. Wilcox (20 Wis. 523), it was stated that the defendant knew of the rights of Ely when he purchased, and was, in fact, a fraudulent grantee; and the case is made stronger against him in the present complaint. It is further objected, that the main ground of relief stated and relied on in the complaint, is the pretended fraud and deception practiced by the defendant upon John Matson, by means of which he obtained a conveyance from him; but that the plaintiff has no right to set aside the defendant’s deed on the pretense of fraud upon Matson. But it is very manifest, that, upon the statements in the complaint, the defendant not only perpetrated a gross fraud upon Matson, but likewise upon the plaintiff, which is the party most injured by that conveyance. For when the defendant procured that conveyance from Matson, he had actual knowledge of the prior conveyance from Matson to Ely, *676and from Ely to Marshall, and was fully advised of the equities of the plaintiff in the property in controversy, and he took that conveyance with the intent and for the purpose of cheating and defrauding the plaintiff. It was, therefore, a meditated fraud upon the rights of the plaintiff, as well as a gross imposition upon Matson. To redress this fraud and injury upon its own rights, the plaintiff asks that these conveyances be set aside. The case'’ is clearly distinguishable from that of Crocker v. Bellangee, 6 Wis. 645.
It is alleged in the complaint, that the defendant, in furtherance of his fraudulent intent and purpose, and the more effectually to accomplish the same, fraudulently confederating with his brother Timothy Dwight Wilcox, executed the deed bearing date May 27, 1856. This being so, it necessarily follows that Dwight Wilcox was not an innocent purchaser for a valuable consideration, without notice of the prior conveyances, as he was held to be in Ely v. Wilcox. But even if Timothy Dwight Wilcox were a bona fide purchaser for a valuable consideration, without notice of those conveyances, still, according to the doctrine established by the authorities cited by the plaintiff’s counsel, as the defendant was originally a trustee of the plaintiff by reason' of bis fraudulent acts, upon his re-purchase of the estate, the original equity will re-attach to it in his hands. It is true, the property could not be taken from a bona fide purchaser without notice of the trust. Nor, as a general rule, could it be defeated in the hands of a purchaser with notice from one who had purchased without notice: “for,” says Mr. Justice Stoby, “a bona fide purchase of an estate, for a valuable consideration, purges away the equity from the estate, in the hands of all persons who may derive title under it, with the exception of the original party, whose conscience stands bound by the violation of his trust and meditated fraud. But if the estate becomes revested in him, the original equity *677will re-attach to it in bis bands.” 1 Story’s Eq. Jur. § 140. This, and tbe other authorities cited, are quite conclusive upon that question ; but it is unnecessary to dwell upon tbe point now, inasmuch as tbe complaint shows that'Timothy Dwight Wilcox was an actual party to the fraud.
By the Oourt. —The order of the circuit court sustaining the demurrer to the complaint, is reversed, and the cause remanded for further proceedings.